DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
		Regarding claims 1, 10 and 17, the cited prior art of record Cha et al. (U.S. 2018/0299417 A1) either singularly or in combination, fail to anticipate or render obvious a computer implemented method/system and non-transitory computer readable medium storing instructions to cause one or more processor to perform operations comprising: in response to determining that the first gas level of the gas is above the first threshold, identifying, using a second sensor at a second geographic location, a second gas level of the gas at a the second geographic location at a second time, wherein the first geographic and second geographic locations are different; based on the difference between the second time and the first time, determining that one of the first geographic location and the second geographic location is a source of the gas; and providing an alert based on determining the location of the source of the gas, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864